Exhibit 10.1




SECOND AMENDMENT TO SECOND AMENDED AND RESTATED
CONSTRUCTION AND FIELD GATHERING AGREEMENT
This Second Amendment to Second Amended and Restated Construction and Field
Gathering Agreement (this “Amendment”) is dated as of July 2, 2018 (the
“Execution Date”) by and between Republic Midstream, LLC, a Delaware limited
liability company (“Gatherer”), and Penn Virginia Oil & Gas, L.P., a Texas
limited partnership (“Shipper”). Gatherer and Shipper may hereinafter be
referred to singularly as a “Party” and, together, as the “Parties.”
WHEREAS, the Parties entered into that certain Second Amended and Restated
Construction and Field Gathering Agreement effective as of August 1, 2016 (as
amended, the “Agreement”);
WHEREAS, the Parties entered into that First Amendment to Second Amended and
Restated Construction and Field Gathering Agreement, dated as of April 13, 2017;
and
WHEREAS, the Parties desire to amend certain provisions of the Agreement;
NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
herein contained, together with other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the Parties, for themselves and for their successors and
assigns, do hereby mutually covenant and agree as follows:
A.Amendment of Agreement. The Agreement is hereby amended as follows:
(1)
The definition of “Additional Segment” in Article I of the Agreement is hereby
amended by replacing the phrase “Dedication Area” with “Dedication Area or
Future Units”.

(2)
The definition of “Dedication Area” in Article I of the Agreement is hereby
amended and restated to read in its entirety as follows:

“Dedication Area” means, collectively, all of the Interests within (a) the areas
of Gonzales, Lavaca and Fayette Counties, Texas identified on the map attached
hereto as Exhibit A-1, (b) the Other Wells and (c) any Future Wells connected to
the Gathering System pursuant to Section 3.3(g).
(3)
The definition of “Receipt Points” in Article I of the Agreement is hereby
amended by replacing the phrase “Dedication Area” with “Dedication Area or with
respect to any Future Well for which a Construction Notice has been or is being
given pursuant to Section 3.3(a) (unless Gatherer has elected not to connect
under Section 3.3(b)), such Future Well as set forth in the applicable
Construction Notice”.







US-DOCS\101670280.13

--------------------------------------------------------------------------------




(4)
The definition of “Shipper’s Oil” in Article I of the Agreement is hereby
amended and restated to read in its entirety as follows:

“Shipper’s Oil” means all Interests or, with respect to any Future Well for
which a Construction Notice has been or is being given pursuant to Section
3.3(a) (unless Gatherer has elected not to connect under Section 3.3(b)), Future
Interests from such Future Well, of Shipper in Crude Oil, including, without
limitation, all Crude Oil that Shipper owns, controls, acquires or has the right
to market within the Dedication Area or such Future Well, as applicable.
(5)
Article I of the Agreement is hereby amended by adding the following definitions
in appropriate alphabetical order:

“Carol Unit” means that certain 596.91 acre unit described in that certain
Designation of Unit recorded in Volume 588, Page 473, Official Records of Lavaca
County, Texas, and Volume 1098, Page 818, Official Records of Gonzales County,
Texas, as amended by that certain First Amendment to Designation of Unit
recorded in Volume 780, Page 345, Official Records of Lavaca County, Texas, and
Volume 1275, Page 456, Official Records of Gonzales County, Texas.
“Carol-Robin Initial Wells” means the Carol-Robin (SA) Unit 1 Well 1H well and
the Carol-Robin (SA) Unit 2 Well 2H well.
“Future Interests” means all interests that Shipper (or any of its Affiliates or
any successor in interest resulting from any merger, reorganization,
consolidation or as part of a sale or other disposition of all or any portion of
such interests) now or hereinafter owns, controls, acquires or has the right to
market (as such marketing rights may change from time to time) in Crude Oil
reserves of, and production from, all leases and mineral fee interests, lands
and formations (in each case) in, under or attributable to the Future Units,
together with any pool, communitized area or unit, and all interests in any
wells, whether now existing or drilled hereafter, on or completed within the
Future Units, or within any such pool, communitized area or unit, even though
such interests may be incorrectly or incompletely stated, all as the same shall
be enlarged by the discharge of any burdens or by the removal of any charges or
encumbrances to which any of same maybe subject as of July 2, 2018, and any and
all replacements, renewals and extensions or amendments of any of the same;
provided, however, that “Future Interests” shall not include (a) any Interests
or (b) any interest of Shipper or any of its Affiliates that must be offered to
a third-party working interest partner pursuant to any applicable agreement with
such partner in effect on July 2, 2018, and which such partner receives or
elects to receive, as applicable under the affected agreement.





--------------------------------------------------------------------------------




“Future Units” means the Carol Unit, Robin Unit, Marcia Unit and Shelly Unit,
collectively.
“Future Well Fee” has the meaning given such term in Section 9.2(e).
“Future Wells” means any new wells drilled within the surface outline of the
Future Units. For the avoidance of doubt, the term “Future Wells” does not
include the Other Wells.
“Marcia Unit” means that certain 598.32 acre unit described in that certain
Designation of Unit recorded in Volume 654, Page 850, Official Records of Lavaca
County, Texas, as amended by First Amendment to Designation of Unit recorded in
Volume 781, Page 298, Official Records of Lavaca County, Texas.
“Marcia-Shelly Initial Wells” means the Marcia - Shelly (SA) Unit 1 Well1H well
and the Marcia-Shelly (SA) Unit 2 Well 2H well.
“Other Wells” means the Carol-Robin Initial Wells and the Marcia-Shelly Initial
Wells.
“Other Wells Fee” has the meaning given such term in Section 9.2(d).
“Robin Unit” means that certain 638.146 acre described in that certain
Designation of Unit recorded in Volume 673, Page 493, Official Records of Lavaca
County, Texas, as amended by that certain First Amendment and Correction to
Designation of Unit recorded in Volume 766, Page 199, Official Records, Lavaca
County, Texas.
“Shelly Unit” means that certain 544.40 acre unit described in that certain
Designation of Unit recorded in Volume 663, Page 777, Official Records of Lavaca
County, Texas, as amended by that certain First Amendment to Designation of Unit
recorded in Volume 686, Page 629, Official Records, Lavaca County, Texas, and by
Second Amendment to Designation of Unit recorded in Volume 781, Page 302,
Official Records of Lavaca County, Texas.
(6)
Section 2.4 of the Agreement is hereby amended by adding the following language
at the end of the section:

“Notwithstanding the foregoing, in no event shall Gatherer have the right to
provide trucking services with respect to Shipper’s Oil from the Future Units
(including the Other Wells and any Future Wells) except as may be provided
pursuant to Section 3.6 or as otherwise agreed by Shipper.”





--------------------------------------------------------------------------------




(7)
Section 2.5 of the Agreement is hereby amended by replacing the phrase
“Shipper’s Oil” with “Shipper’s Oil (other than with respect to Shipper’s Oil
from Future Interests arising from Future Wells which have not been connected to
the Gathering System)”.

(8)
The introductory section of Section 3.3 of the Agreement is hereby amended and
restated to read in its entirety as follows:

“Gatherer shall expand or extend, add or remove components and operate the
Gathering System as necessary to connect Shipper’s wells within the Dedication
Area or Future Units as follows:”
(9)
Section 3.3(a) of the Agreement is hereby amended and restated to read in its
entirety as follows:

(a)    Except with respect to Additional Segments for the Other Wells, Shipper
shall notify Gatherer of the need to construct and install an Additional Segment
to connect an additional Receipt Point (a “New Receipt Point”) within the
Dedication Area or the Future Units not included as part of the Base Gathering
System (including, for the avoidance of doubt, any Additional Segments for
Future Wells) (a “Construction Notice”) at least 120 Days prior to the date on
which the first well on the first well pad to be connected to such New Receipt
Point is expected to be spud. Each Construction Notice delivered by Shipper
shall describe in reasonable detail (i) the expected date of first production of
Shipper's Oil from the first well pad to be connected to the New Receipt Point
(the “Expected Production Date”), (ii) the desired location for such New Receipt
Point, (iii) Shipper's good faith projection of the daily volumes of Shipper's
Oil to be gathered during the initial two (2) years of production from the first
well pad to be connected to the New Receipt Point (“Projected Volumes”) and (iv)
the anticipated API Gravity of Shipper's Oil to be produced from the first well
pad to be connected to such New Receipt Point.
(10)
Section 3.3(b) of the Agreement is hereby amended and restated to read in its
entirety as follows:

(b)    Within 30 Days following the receipt of a Construction Notice, Gatherer
shall notify Shipper whether it elects to connect the New Receipt Point to the
Gathering System (it being understood that Gatherer must connect (and shall have
no election with respect to) any New Receipt Point within a Core Unit);
provided, however, that Gatherer shall not be required to connect any New
Receipt Point pursuant to this Section 3.3 in a production unit which already
has a Receipt Point connected to the Gathering System (subject to the following
proviso) if the aggregate Receipt Points (excluding Receipt Points in the Future
Units) connected to the Gathering System following the installation of such New
Receipt Point (an “Excess Receipt





--------------------------------------------------------------------------------




Point”) would be more than one hundred and fifty percent (150%) of the total
number of production units (excluding the Future Units) then connected to the
Gathering System; provided, further, that Gatherer shall construct, install, own
and operate any Excess Receipt Point if such Excess Receipt Point does not
require an additional LACT/ACT Unit and if Shipper reimburses Gatherer for the
lesser of (x) $100,000 and (y) 50% of the actual costs associated with
construction and installation of such Excess Receipt Point. If Gatherer elects
to connect any New Receipt Point (including any Excess Receipt Point), it shall
prepare and deliver to Shipper a detailed plan for the connection and/or
installation (as applicable) of the New Receipt Point requested by such
Construction Notice and the completion of the related Additional Segment (each,
a “Construction Plan”) and shall review with Shipper the design for constructing
and/or modifying and operating such Additional Segment prior to finalizing the
Construction Plan. Any Additional Segment and New Receipt Point (if applicable)
that Gatherer is required to build (with respect to Receipt Points within the
Core Units) or has elected to build (with respect to Receipt Points outside the
Core Units, including the Future Units) in accordance with this Section 3.3(b),
Section 3.3(f) or Section 3.3(g) shall be considered a “Required Connection.”
(11)
Section 3.3(c) of the Agreement is hereby amended and restated to read in its
entirety as follows:

(c)    Gatherer shall use commercially reasonable efforts to complete the
construction of any Required Connection so that it is operational by not later
than 30 Days prior to the Expected Production Date, subject to Force Majeure.
Any Other Wells, Future Wells, and production units (other than Future Units)
connected to the Gathering System by Gatherer pursuant to this Section 3.3 shall
become “Additional Units.”
(12)
Section 3.3(d) of the Agreement is hereby amended by replacing the phrase “New
Receipt Point” in the first sentence with “New Receipt Point (other than with
respect to Receipt Points in the Future Units that have not been connected to
the Gathering System)”.

(13)
Section 3.3(f) is added to the Agreement as follows:

(f)    Notwithstanding anything herein to the contrary, Gatherer shall, at its
sole risk, cost and expense, install pipeline facilities and connect the Other
Wells to a point on the Gathering System pursuant to a construction plan
mutually agreed to by Shipper and Gatherer. Shipper shall pay the Other Wells
Fee on Shipper’s Oil gathered from the Other Wells in accordance with Section
9.2(d).





--------------------------------------------------------------------------------




(14)
Section 3.3(g) is added to the Agreement as follows:

(g)    For each Future Well Shipper drills in the Future Units, if any, Shipper
shall deliver to Gatherer a Construction Notice as set forth in Section 3.3(a)
and Gatherer shall have the right with respect to any such Future Well, at its
sole risk, cost and expense, to install an Additional Segment to connect a
Receipt Point for such Future Well to the Gathering System, such election to be
made in accordance with Section 3.3(b). Any Future Well connected by Shipper
pursuant to this Section 3.3(g) shall become part of the Dedication Area for
purposes of this Agreement. Shipper shall pay the Future Well Fee on Shipper’s
Oil gathered from Future Wells within the Future Units in accordance with
Section 9.2(e). For the avoidance of doubt, Shipper shall not have any
obligation with respect to the production from any Future Well to the extent
Gatherer has not elected to connect such Future Well under Section 3.3(b) of
this Agreement.
(15)
Section 3.8 of the Agreement is hereby amended and restated to read in its
entirety as follows:

3.8    Gatherer and Shipper shall collaborate to ensure that the Gathering
System is configured in such a manner as to have reasonable ingress and egress
to access roads and wells within the Dedication Area and for any Future Well
that Gatherer has elected to connect or for which a Construction Notice has been
given in accordance with Section 3.3(g). With respect to any access roads
constructed or to be constructed within the Dedication Area or the Future Units
(solely with respect to any Future Well that Gatherer has elected to connect or
for which a Construction Notice has been given in accordance with Section
3.3(g)), such Party shall grant the other Party access to and use thereof. Each
Party shall be responsible, and shall reimburse the other Party, for any damage
caused by such Party to the other Party's roads within the Dedication Area or
the Future Units, ordinary wear and tear excepted.
(16)
Section 4.5 of the Agreement is hereby amended and restated to read in its
entirety as follows:

4.5    Shipper shall reimburse Gatherer for the actual costs of the ongoing
power requirements for operation of Gatherer's LACT units and injection pump
facilities at the Receipt Points. Gatherer shall provide, at its sole risk, cost
and expense, power for the CDP. If Shipper desires to connect to an electric
power source at a Receipt Point for which Gatherer paid the electricity
installation cost and that would otherwise require Shipper to share the cost by
the Guadalupe Valley Electric Cooperative or other entity providing the
electricity installation, then Shipper shall pay Gatherer the lesser of (a) 20%
of Shipper’s share of such installation cost (as determined by the Guadalupe
Valley Electric Cooperative or other entity providing the electricity





--------------------------------------------------------------------------------




installation) and (b) $5,000, in each case for the right to share such electric
power source with Gatherer. Shipper shall be responsible for and pay the costs
of any electricity used by Shipper and shall be responsible for the installation
and maintenance of its own electric meter.
(17)
Section 6.5 of the Agreement is hereby amended by replacing each instance of
“Interests” with “Interests and Future Interests”.

(18)
Section 9.2 of the Agreement is hereby amended and restated to read in its
entirety as follows:

9.2    As consideration of the services rendered by Gatherer under this
Agreement, from and after the Effective Date, Shipper shall pay to Gatherer the
following fees each Month (the “Fees”):
(a)    During the first thirty-six (36) Months of the Term, a Gathering Fee
equal to $0.75 per Barrel on all of Shipper’s Oil delivered at the Delivery
Points via the Gathering System (other than from the Excluded Units, Outside
Units, Other Wells or Future Wells) during such Month (the “Initial Gathering
Fee”);
(b)    After the first thirty-six (36) Months of the Term and for the remainder
of the Term, a gathering fee equal to $1.30 per Barrel on all of Shipper’s Oil
delivered at the Delivery Points via the Gathering System (other than from the
Excluded Units, Outside Units, Other Wells or Future Wells) during such Month
(as adjusted by any PPI Adjustment, the “Subsequent Gathering Fee”);
(c)    A gathering fee on all of Shipper’s Oil delivered at the Delivery Points
via the Gathering System from wells in the Excluded Units and the Outside Units
(“Excluded Volumes”) equal to $1.00 per Barrel during such Month (as adjusted by
any PPI Adjustment, the “Preferential Fee”); provided, however, that in the
event Shipper has delivered less than the Minimum Volume Commitment in the
applicable Month, the Preferential Fee will be equal to the gathering fee then
in effect with respect to such amount of Excluded Volumes as is necessary for
Shipper to meet the Minimum Volume Commitment;
(d)    A gathering fee on all of Shipper’s Oil delivered at the Delivery Points
via the Gathering System from the Other Wells (the “Other Wells Fee”) as
follows: (i) until Shipper has delivered 2,000,000 barrels in aggregate from the
Other Wells, the Other Wells Fee shall be equal to $1.20 per Barrel; and (ii)
after Shipper has delivered 2,000,000 barrels in aggregate from the Other Wells,
the Other Wells Fee shall be equal to $1.00 per Barrel;





--------------------------------------------------------------------------------




(e)    A gathering fee on all of Shipper's Oil delivered at the Delivery Points
via the Gathering System from any Future Well equal to $1.00 per Barrel during
such Month (the “Future Well Fee”);
(f)    During the first thirty-six (36) Months of the Term, a trucking fee equal
to the actual documented trucking costs incurred by or on behalf of Gatherer for
such volumes of Shipper’s Oil trucked by or on behalf of Gatherer (which shall
in no event include Shipper’s Oil from the Other Wells or Future Wells except as
otherwise agreed by Shipper) from the Receipt Points to the CDP during such
Month (the “Initial Trucking Fee”);
(g)    After the first thirty-six (36) Months of the Term and for the remainder
of the Term, a trucking fee equal to $1.30 per Barrel of Shipper's Oil trucked
by or on behalf of Gatherer (which shall in no event include Shipper’s Oil from
the Other Wells or Future Wells except as otherwise agreed by Shipper) from the
Receipt Points to the CDP during such Month (as adjusted by any PPI Adjustment,
the “Subsequent Trucking Fee”); and
(h)    A truck loading fee equal to $0.10 per Barrel on all of Shipper's Oil
either loaded onto or unloaded from trucks at the CDP (which shall in no event
include Shipper’s Oil from the Other Wells or Future Wells except as otherwise
agreed by Shipper) or any other Delivery Point agreed to by the Parties during
such Month (the “Truck Loading Fee”).
For clarification purposes, Shipper shall not be required to pay the Initial
Gathering Fee, the Subsequent Gathering Fee or the Preferential Fee on any of
Shipper's Oil trucked to the CDP (whether by or on behalf of Gatherer or
otherwise).
(19)
Section 9.4 of the Agreement is hereby amended by adding the following language
at the end of the section:

Notwithstanding the foregoing, for any month in which Shipper delivers an
average of 20,000 or more Barrels of Oil per Day, the Upside Adjustment to the
Truck Loading Fee shall be waived for all Oil delivered to the Gathering System
from Shipper’s wells outside the Dedication Area.
(20)
Section 9.5 of the Agreement is hereby amended and restated to read in its
entirety as follows:

9.5    From and after the Effective Date, to the extent available, Shipper shall
deliver to Gatherer at the Receipt Point(s) the first 20,000 Barrels of Oil per
Day (i) produced from Shipper or its Affiliate’s operated wells in Lavaca,
Fayette, and Gonzales Counties, Texas, which shall include volumes attributable
to non-operating working interest owners insofar and only insofar as Shipper or
its Affiliates has the right to market such volumes and





--------------------------------------------------------------------------------




the non-operators have not elected to take their share of production in kind;
and (ii) produced from wells in Lavaca, Fayette, and Gonzales Counties, Texas in
which Shipper, on or after the Effective Date, resigns as operator (other than
any resignation pursuant to a legitimate business purpose (other than
circumvention of Shipper’s obligations under this Section 9.5)) and has the
right to take its share of production in kind. Notwithstanding the foregoing,
Shipper shall be deemed to have satisfied this obligation if the Monthly average
of the daily volumes delivered in a given Month equals or exceeds 20,000 Barrels
per day.
(21)
Section 19.2(e) of the Agreement is hereby amended by replacing the phrase
“Dedication Area” with “Dedication Area or Future Units”.

B.Ratification; Primacy. Except as expressly amended by this Amendment, all of
the terms, provisions, covenants and conditions contained in the Agreement
remain in full force and effect; provided, if there is ever any conflict between
the Agreement and this Amendment, the terms, provisions, covenants and
conditions contained in this Amendment shall govern. The terms and provisions of
the Agreement as amended by this Amendment are binding upon and inure to the
benefit of the Parties, their representatives, successors and assigns. As
amended by this Amendment, the Agreement is ratified and confirmed by the
Parties, and declared to be a valid and enforceable contract between them.
C.Counterparts. This Amendment may be executed in as many counterparts as deemed
necessary. When so executed, the aggregate counterparts shall constitute one
agreement and shall have the same effect as if all Parties signing counterparts
had executed the same instrument.
D.Amendment; Waiver. Neither this Amendment nor the Agreement may be amended or
modified except pursuant to a written instrument signed by all of the Parties.
Each Party may waive on its own behalf compliance by any other Party with any
term or provision hereof; provided, however, that any such waiver shall be in
writing and shall not bind the non-waiving Party. The waiver by any Party of a
breach of any term or provision shall not be construed as a waiver of any
subsequent breach of the same or any other provision.
E.Joint Preparation. The Parties agree and confirm that this Amendment was
prepared jointly by all Parties and not by any one Party to the exclusion of the
other.
F.No Third Party Beneficiaries. This Amendment is not intended to confer upon
any person not a party hereto any rights or remedies hereunder, and no person
other than the Parties is entitled to rely on or enforce any provision hereof.
G.Miscellaneous Provisions. The provisions of Articles XVII, XIX, XX and XXI of
the Agreement are incorporated herein by this reference as if set out fully
herein and shall apply in all respects to this Amendment.
[Signature Page Follows]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Amendment as of the day and
year hereinabove first written.


REPUBLIC MIDSTREAM, LLC




By:    
Name:    
Title:    




PENN VIRGINIA OIL & GAS, L.P.


By:    Penn Virginia Oil & Gas GP LLC,
its general partner




By:    
Name:    
Title:





